SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and natural gas production in April Rio de Janeiro, May 6, 2016 – Petróleo Brasileiro S.A. – Petrobras informs that its total oil and natural gas production in April amounted to 2.69 million barrels of oil equivalent per day (boed), of which 2.50 million boe were produced in Brazil and 190,000 boed abroad. The average oil production in April was 2.12 million barrels per day (bpd), 5% above the volume produced in the previous month, which was 2.02 million bpd. In this production, 2.03 million bpd were produced in Brazil and 89,000 bpd abroad. The recovery of the production compared to previous month's levels was due mainly to the return to operation of platforms that were in corrective maintenance in March, specially P-31(Albacora field) and and P-48 (Caratinga field). Pre-salt oil production The company’s oil and gas production in the pre-salt layer operated by Petrobras in April was of 994,000 boe/d, 9.9% lower than the previous month. The company’s oil output operated by Petrobras also lowered 9.4% when compared to the previous month to an average of 801,000 bpd. This reduction was mainly due to the scheduled shutdown in FPSO Cidade de Angra dos Reis and FPSO Cidade de Paraty. Natural gas production The company’s natural gas production in Brazil, excluding liquefied volume, was 73.5 million m³/day, 8.5% higher than the previous months (67.8 million m³/day). The average production abroad was 17.3 million m³/day, 5.5% higher than the 16.4 million m³/day reached in the previous month. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 6, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
